Citation Nr: 0713084	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  98-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of cold 
injury, bilateral feet (claimed as frostbite).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1955 to 
March 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with cold injury of the 
right foot with peripheral vascular disease of the dorsalis 
pedis and peripheral neuropathy, with cold injury of the left 
foot with peripheral neuropathy, and with fungus infection of 
the toenails of some (but not all) toenails of both feet.  

2.  Except for his time of military service, the veteran has 
lived in North Carolina and has not been exposed to extreme 
cold there.  

3.  The veteran incurred frostbite during active service in 
Korea. 

4.  The evidence in the record provides a nexus between the 
veteran's active military service and his current residuals 
of cold injury, bilateral feet. 


CONCLUSION OF LAW

The criteria for service connection for residuals of cold 
injury, bilateral feet (claimed as frostbite), have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish 
service connection, three requirements must be met: (1) the 
existence of a current disability; (2) an injury or disease 
was incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

There is no doubt that the veteran has a current disability, 
bilaterally, of his feet.  The veteran submitted much 
evidence of medical treatment of both feet.  At the 
August 2004 compensation and pension (C&P) examination, the 
examiner diagnosed him with cold injury of the right foot 
with peripheral vascular disease of the dorsalis pedis and 
peripheral neuropathy, with cold injury of the left foot with 
peripheral neuropathy, and with fungus infection of the 
toenails of some (but not all) toenails of both feet.  
Although the examiner also diagnosed him with triple 
arthodesis of the left ankle and pes planus (not obvious), he 
determined that those conditions were not related to a cold 
injury.  Thus, with respect to the three conditions described 
above, the record clearly establishes the first requirement 
for service connection.  

The evidence is less clear with respect to the other two 
requirements.  There are no service medical records for the 
veteran (which were presumably destroyed in a fire at the 
National Personnel Records Center in Saint Louis, Missouri) 
to establish that he incurred a cold injury to the feet 
during service.  The RO asked the United States Armed 
Services Center for Unit Records Research (USASCURR), which 
has changed its name to the United States Army and Joint 
Services Records Research Center (JSRRC), to obtain the 
morning reports for the veteran's unit (to verify that the 
veteran went on sick call during the winter of 1956-1957) and 
to obtain abstracts from the Surgeon General's Office (to 
verify medical treatment) for that time period.  The JSRRC 
replied that it searched morning reports for the 31st Inf. 
Regt, Co. D, from November 1, 1955 to March 15, 1956, as well 
as other times before and after that period, and found no 
remarks pertaining to injury of illness of the veteran.  In 
addition, no SGO abstracts were available.  Thus, there are 
no inservice records to establish that the veteran incurred a 
cold injury of his feet during service.  And the lack of 
remarks in the relevant morning reports constitutes negative 
evidence that the veteran did not incur any cold injury 
during service.  

But a veteran is not limited to contemporaneous evidence to 
establish that a disease or injury was incurred during 
service.  A service connection claim is considered on the 
basis of the places, types and circumstances of a veteran's 
service as shown by service records, the official history of 
each organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  In particular, when a disease is diagnosed after 
service, inservice incurrence can be established when all the 
evidence, including that pertinent to service, establishes  
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  And due consideration must be given to VA's 
policy to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

Here, the C&P examiner's diagnosis is medical evidence that 
the veteran incurred a cold injury to both feet at some time 
during his lifetime.  The record shows that the  veteran 
served overseas during active duty.  The envelopes from the 
letters written to his then-girlfriend show he was in Korea 
during the winter of 1956-1957.  He submitted evidence from 
the National Oceanic and Atmospheric Administration that 
during the period from December 1995 through February 1996, 
the area in which the veteran served experienced extreme cold 
temperatures.  He testified at the October 1997 RO hearing 
and at the March 2007 Board hearing that except for his 
military service, he has lived in North Carolina all his life 
and was exposed to extreme cold only during his time of 
military service in Korea.  

He also testified about a particular incident in which he was 
wearing leather boots rather than the better-insulated 
"Mickey Mouse" boots and when he debarked after several 
hours in an open truck, he (along with others in his company) 
was unable to stand.  When he removed his boots, his feet 
were discolored and he sought medical treatment from the 
company medic.  He testified that he was told he had mild 
frostbite.  

It is well established that a lay person cannot provide 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  Nor is 
a lay person's account of a medical professional's statements 
competent medical evidence because the medical information 
has been filtered through a lay person's sensibilities.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the connection 
between a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said is too 
attenuated and inherently unreliable to constitute medical 
evidence).  Yet, a lay person is competent to testify about 
his own symptomatology or injury where the determinative 
issue is not medical in nature.  Falzone v. Brown, 8 Vet. 
App. 398, 405-406 (1995) (lay statements about a person's own 
observable condition or pain are competent evidence).  And a 
lay person is competent to testify of the observable series 
of events leading to an injury.  Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Thus, because the veteran is a lay person, his statement 
about the medic's assessment is not competent medical 
evidence that the veteran incurred frostbite during service.  
But the veteran's statements about wearing inadequate boots, 
the time he spent in an open truck, the fact that he was 
unable to stand when he debarked, and the appearance of the 
skin on his feet are all observable matters that do not 
require medical knowledge and as such, constitute competent 
evidence supporting the veteran's claim.  So, too, is his 
testimony about not being exposed to extreme cold at any 
other time during his life.  Although the veteran is an 
interested party in testifying to these facts, he is a 
credible witness and the record contains no evidence to show 
that his testimony should be rejected.  Goss v. Brown, 9 Vet. 
App. 109, 113 (the Board does not have to accept the 
testimony of an interested party, but it must account for and 
explain its reasons for rejecting testimony).  

Given that the veteran incurred a cold injury at some time 
during life, was exposed to extremely cold temperatures only 
during service, and experienced an incident involving 
difficulty with his feet after wearing poorly insulated boots 
for several hours in an open truck, the evidence in the 
record is sufficient to conclude that the veteran incurred a 
cold injury to his feet bilaterally during active service.  
Although that conclusion is contrary to the negative evidence 
from the morning reports, the veteran's testimony about his 
conditions in Korea is consistent with the circumstances of 
his service in a cold place, as well as with the medical 
evidence from the C&P examination.  Moreover, when there is 
an approximate balance of positive and negative evidence 
about a claim, reasonable doubt should be resolved in the 
claimant's favor. 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  Accordingly, when all the evidence is considered, 
the second requirement for service connection has been met on 
this record.  

The third requirement for service connection requires a nexus 
between the veteran's current disability and the injury or 
disease incurred during service.  This requirement is usually 
established by competent medical evidence.  The veteran 
submitted a November 1997 statement by his physician that he 
had bilateral flat feet with large bunions.  The physician 
attached an X-ray report showing that the veteran had a 
moderate hallux valgus deformity and that there had been 
previous arthrodesis on the left involving the talus, 
calcaneus, cuboid, and navicular.  The veteran's physician 
opined that such findings could be consistent with chronic 
problems related to frost bite.  This does not provide the 
needed nexus for two reasons.  First, it does not 
specifically tie the veteran's current cold injury disability 
to his military service.  Second, because he opined that it 
could be connected to frost bite, it is too speculative to 
rely on.  Bloom v. West, 12 Vet. App. 185, 1987 (1999).  

The August 2004 C&P examiner found three conditions of the 
veteran's feet to be related to a cold injury, but he did not 
specifically connect those disabilities to the veteran's 
military service.  Nevertheless, such a conclusion is 
logically required.  If, as established above, the veteran 
has a disability due to a cold injury and the only cold 
injury he experienced was incurred during service, it 
necessarily follows that the current residuals of cold injury 
disability is connected to the cold injury incurred during 
service.  Thus, the third requirement for service connection 
has been met on this record. 

All three requirements for service connection having been 
established, the veteran's claim is granted.  Since the 
veteran's claim is granted, no discussion is necessary of how 
VA met its duty to notify the veteran concerning the 
information and evidence necessary to substantiate his claim 
and its duty to assist the veteran in obtaining such 
evidence.   


ORDER

Service connection for residuals of cold injury, bilateral 
feet (claimed as frostbite) is granted.   



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


